Cas

.l>wr\)

U'l

10
11
12
13
14
15
16
17
13
19
20

eS:lS-cV-Ol734-CAB-BGS Document 10 Filed 10/03/18 Page|D.43 PagelofS

Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
Michael J. Manning, Esq. (State Bar NO. 286879)
Tristan P. Jankowski, Esq. (State Bar No. 290301)

Craig G. Cote, Esq. (State Bar No. 132885)
MANNINGLAW APC .
4667 MacAr:hur B1vd. suite 150
Ne on Beach, CA 92660
949 200-8755
866 843-8308 _ _
ttomeys for Plamtlffs JAMES RUTHERFORD

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION

JAMES RUTHERFORD
PLAINTIFF,
OSMAN M. TAHE
vs. OF ENTRY OF APP ARANCE AS

AMERICA’S BEST VALUE
INN, a business Of unknown
form; RAI HOSPITALITY,

INC., a California corporation;
and DOES 1-10, inelusive,

DEFENDANTS.

 

 

21
22
23
24
25
26
27
23

 

 

TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR

ATTORNEYS OF RECORD:

NOTICE OF ENTRY OF APPEARANCE is hereby given as to Osman M.
Taher, Esq. (SBN 272441) as one of the counsel for plaintiff J ames Rutherford.

///
///

AS ONE OF'TI-IE CO?UNS §L FOR PLAINTIFF JAMES RUTHERFORD

l

Case No.: 3:18-cv-01734-CAB~BGS

ESQ.'S NOTICE

ONE OF THE COUNSEL FOR
PLAINTIFF JAMES RUTHERFORD

 

Cas

E\J

\DOO-_}CNU'\-|db.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

eS:lS-cV-Ol734-CAB-BGS Document 10 Filed 10/03/18 Page|D.44 PageZofS

///

All other counsel for plaintiff remain as counsel to be noticed.

Dated: October 3, 2018 LAW OFFICES OF JOSEPH R.
MANNING, JR., A.P.C.

By: /s/Osman M. Taher, Esq.

 

Osman M. Taher,_ Esl<(].
Attorneys for Plalnti f

AS 0NE oF`THE Co’UNs§`L FoR PLAINTIFF JA`MEs RUTHERFORI)

2

 

Case 3:18-cv-Ol734-CAB-BGS Document 10 Filed 10/03/18 Page|D.45 PageSofS

PROOF OF SERVICE
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

I, the undersigned, arn employed in the County of Orange, State of California. I am over
the age of eighteen (l8) years and not a party to the cause. l\/ly business address is 4667
MacArthur Blvd., Suite 150, Newport Beach, CA 92660.

On 10/3/18 l served the true copies of the foregoing document described as:

OSMAN M. TAHER’S ESQ’S NOTICE OF ENTRY OF APPEARANCE AS ONE OF
THE COUNSEL FOR PLAINTIFF JAMES RUTHERFORD

on the interested parties in this action, addressed as follows, Served by Mail through U S
Postal:

Arielle Padilla

Patel, Stilwell, LLP

2655 Camino Del Rio North Ste 320
San Diego CA 92108

[] CM/EFC Electronic Filing: l caused the above document to be transmitted to the
offices of the addresses listed above by electronic mail at the email addresses set forth above
pursuant to Fed. R. Civ. P. 5(d)(l). “A Notice of Electronic Filing (NEF) is generated
automatically by the ECF system upon completion of an electronic filing. The NEF when
emailed to the email address of record in the case, shall constitute the proof of service as required
by Fed. R. Civ. P. S(d)(l). A copy of the NEF shall be attached to any document served in the
traditional manner upon any party appearing in pro se.

[X] By United States Postal Service: The documents Were mailed as set forth above by
U.S. Mail and placed in sealed, addressed envelopes on the above date and deposited into a U.S.
Postal Service Mail box on the date set forth above, With postage thereon fully prepaid at Newport
Beach, California.
l declare that I arn employed in the office of a member of the Bar of this Court at Whose direction
the service Was made. l declare under penalty of perjury under the laws of the United States of
Arnerica that the above is true and correct.

Executed on October 3, 2018 at Newport Beach, California.

/S/ Josie Barron

Josie Barron

